Citation Nr: 18100041
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-30 099
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for sleep apnea is remanded for additional development.
The Veteran served on active duty from September 1979 to September 1983 in the Untied States Marine Corps, and from December 2004 to September 2005 and from February 2008 to December 2008 in the United States Air Force.  He also served in the United States Air Force Reserves.
In December 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
 
The matter is REMANDED for the following action:
1.  Obtain relevant Department of Veterans Affairs (VA) treatment records for the period from February 2014 to the Present.
2.  After records development is completed, the Veteran should be afforded a VA examination to determine the nature of any current sleep disorder, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder arose during service or is otherwise related to service, including whether the Veterans duty requirements and schedules disrupted his sleeping patterns resulting in the onset of sleep apnea.  A rationale for all opinions expressed should be provided.








(CONTINUED ON NEXT PAGE)
3.  After the development requested is completed, readjudicate the claim for service connection for sleep apnea.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

